Title: To Thomas Jefferson from Edward Savage, 7 February 1803
From: Savage, Edward
To: Jefferson, Thomas


          
            Sir
            New York Feby. 7—1803
          
          Since my Residence in this City I have added meany Europen Paintings to the collection which you Saw in Philadelphia. Last Spring I Bought the Collection of Natural Curosities known by the Name of the Tammany Museum in this City which I Have added to the Paintings the Collection Now is Large and fills a Large Space I have taken the Liberty to Enclose to you a Discription of an non Descript animal. Likewise one of my Proposals for Publishing the Print of the Declaration of Independence which I intend to finish as soone as Possable Should you be pleased to incourage the work and will be kind enough to send to Either of the Door keepers of Congress, I have Furnished them with Printed Recipts to be given for money advanc’d. 
          I am Sir with great Respect your Most Humble Sert.
          
            Edward Savage
          
        